Title: Benjamin Harrison to Virginia Delegates, 19 April 1783
From: Harrison, Benjamin
To: Virginia Delegates


Gentlemen
Richmond April 19th. 1783.
I received your favor by the last Post. It appears to me astonishing that Nathan should give you so much trouble, when he must know his Debt can be paid no where but at this Place[;] this his Agent has been told, and that there are no funds as yet establish’d for that Purpose; I shall lay the Award of the Arbitrators before the next Assembly, who will no doubt provide for the Payments. You must consult your own Prudence in the Affair of Pollock, the Assembly have refer’d it to you to take proper Security, and it will probably behove you to be cautious, as I have additional reasons (lately received) to those I formerly had for thinking he has been at least the most imprudent Man in the World; great Part of his demand is for Bills taken up by him after the receipt of a Letter from Col: Todd from the Illinois a Copy of which I have for-biding him to Pay them and informing him they were drawn by Adventurers who had no right to draw and who were procuring Money in that way for their Private Purposes.
I am waiting for a Public Express with official Accounts of the Confirmation of Peace. your Proclamation is arrived by a Private Hand but of that I can take no official Notice. I am with respect
Gentlemen Yrs: &c.
B. H.
